Citation Nr: 0935575	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-06 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for a lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1980 to March 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  In this decision, the RO denied the Veteran's claims 
for service connection for bilateral hearing loss, bilateral 
testicular atrophy, depression, concussion, right ankle 
sprain, back condition, bilateral scars of the knees, left 
arm and shoulder disorder, and an undiagnosed illness 
manifested as general malaise, mood swings and heart 
palpitations; and granted the Veteran's claims for service 
connection for a left knee disorder and tinnitus.  The 
Veteran filed a timely Notice of Disagreement (NOD) in 
January 2003, specifically disagreeing with all denials of 
service connection.  In August 2003, the Veteran testified at 
a hearing before a Decision Review Officer (DRO), seated at 
the RO.  A transcript of this hearing is of record.  
Subsequently, in December 2003, the RO provided a Statement 
of the Case (SOC).  In September 2004, the Veteran filed a 
timely substantive appeal to the Board, limiting his appeal 
to the issues of service connection for bilateral testicular 
atrophy and back, left arm and shoulder disorders.  As such, 
the issues of service connection for bilateral hearing loss, 
depression, concussion, right ankle sprain, bilateral scars 
of the knees, and an undiagnosed illness are not in appellate 
status and are not before the Board.  See 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009).  In August 2005, the RO issued a 
Supplemental Statement of the Case (SSOC).  

In September 2007, the Board reclassified the Veteran's claim 
for service connection for a back disorder as separate claims 
for service connection for respective cervical spine and 
lumbar spine disorders.  In this decision, the Board granted 
the claim for service collection for bilateral testicular 
atrophy and remanded the Veteran's remaining claims, 
requesting the Appeals Management Center (AMC) to: assure 
compliance with the applicable requirements of the VCAA; and 
to afford the Veteran a VA orthopedic examination to 
determine the nature, approximate onset date or etiology of 
any left (major) shoulder, left (major) arm, cervical, and 
lumbar spine disabilities that may have currently been 
present.  Having completed the required directives, in 
December 2008, the AMC issued a rating decision, grating 
service connection for neuropathic myofascial pain of the 
dominant left shoulder and arm; and issued a Supplemental 
Statement of the Case denying the Veteran's claim for service 
connection for a cervical spine disorder.  As the AMC granted 
the Veteran's claim for service connection for left shoulder 
and arm disorders, these claims are no longer in appellate 
status and are not before the Board.  Id.  

The Board notes that the AMC did not issue an SSOC denying 
the claim for a low back disorder.  However, such is harmless 
error.  Before the Board's September 2007 remand, the RO 
issued a December 2003 SOC and an August 2005 SSOC denying 
the Veteran's claim for a back disorder.  As explained below, 
the RO has satisfied the duties to notify and assist the 
veteran with respect to this claim.  A remand to issue a 
supplemental statement of the case informing the Veteran what 
he already knows would result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
claim is ripe for appellate review. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims for service 
connection for the Veteran's cervical spine disorder and 
lumbar strain has been obtained; the Veteran has been 
provided notice of the evidence necessary to substantiate 
these claims and has been notified of what evidence he should 
provide and what evidence the VA would obtain; there is no 
indication that the Veteran has evidence pertinent to these 
claims that he has not submitted to the VA.

2.  The Veteran was treated on several occasions for neck 
pain while on active duty but the separation examination was 
normal; there is no medical or X-ray evidence of a chronic 
cervical spine disorder during service; there is no medical 
or X-ray evidence of arthritis of the cervical spine dated 
within one year of service; the preponderance of the evidence 
weighs against a nexus between the Veteran's current cervical 
spine disorder and any incident of service; the only 
competent opinion that addresses the contended causal 
relationship weighs against the claim.

3.  The Veteran was treated for an isolated complaint of low 
back pain during service; however, there is no medical or X-
ray evidence of a chronic low back disability during service 
or for approximately 8 years thereafter; the preponderance of 
the evidence weighs against a nexus between the Veteran's 
current lumbar spine disorder and any incident of service; 
the only competent opinion that addresses the contended 
causal relationship weighs against the claim.


CONCLUSIONS OF LAW

1.  A chronic neck or cervical spine disability was not 
incurred in or aggravated by active service, nor may 
arthritis of the cervical spine be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  A chronic low back disability, to include a lumbar strain 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of these claims.  The 
VA has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that, in a December 2004 notice letter, the 
RO informed the Veteran about the information and evidence 
not of record that was necessary to substantiate his claims; 
the information and evidence that the VA would seek to 
provide; and the information and evidence the claimant was 
expected to provide.  However, the December 2004 letter was 
issued after the January 2002 rating decision from which this 
appeal arises.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of the 
December 2004 letter, the RO re-adjudicated the appellant's 
claims, as demonstrated by the August 2005 Supplemental 
Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing a fully compliant VCAA notification and 
re-adjudicating the claim in the form of a statement of the 
case to cure timing of notification defect); Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a re-adjudication decision).  As the SSOC 
complied with the applicable due process and notification 
requirements for a decision, it constitutes a re-adjudication 
decision.  Accordingly, the provision of adequate notice 
followed by a re-adjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. at 
541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006) (Mayfield II).  

The Board notes that the December 2004 notice did not provide 
any information concerning the evaluations or the effective 
dates that could be assigned should service connection be 
granted.  See Dingess, supra.  However, since this decision 
affirms the RO's denials of service connection, the Veteran 
is not prejudiced by the failure to provide him that further 
information.  That is, as the Board finds that service 
connection is not warranted for the claims for service 
connection at issue on this appeal, no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.  

In addition, the appellant has not alleged prejudicial error 
with respect to the content or timing of the VCAA notice that 
has been provided.  He has been represented by an accredited 
service organization throughout this appeal and, through his 
representative, has demonstrated he is aware of the 
information and evidence not of record that was necessary to 
substantiate his claims on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence he was expected to provide.  Under 
such circumstances, any error with respect to the timing of 
the notice is harmless.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  The record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claims.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's service treatment records 
to assist him with his claims.  In October 2008, the VA 
provided a VA joints examination, which was through in a 
nature and contains opinions regarding whether the Veteran's 
current disorders were causally related to his service.  
Under these circumstances, there is no duty to provide 
another medical examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).


II.  Service Connection

a.  Factual Background.  The Veteran contends that his 
cervical spine disorder and lumbar strain are related to 
service.  The relevant evidence consists of service treatment 
records, VA treatment records, and statements from the 
Veteran.  

In a December 1979 service pre-enlistment medical examination 
report, the examiner did not note any abnormality involving 
the Veteran's spine or musculoskeletal system. 

In an October 1988 service treatment record, the Veteran 
reportedly indicated having an ache in his lower back on both 
sides of the coccyx over the previous 24 hours.  He did not 
remember any low back injury.  Upon physical examination, the 
examiner noted no lesions, masses, or skin discoloration.  
There was some tenderness on palpation of the coccyx.  Range 
of motion about the waist was within normal limits.  The 
impression was lower back within normal limits.  

In a February 1992 service treatment record, the Veteran 
reportedly indicated that he was rear-ended in a motor 
vehicle accident.  He stated that he had pain in his neck 
from his ears around his head to C-7.  Upon physical 
examination, the examiner noted a supple neck, positive 
forward range of motion, and positive bilateral posterior 
muscular tenderness.  A cervical spine X-ray was normal.  The 
assessment was a cervical strain.

In a January 1995 service treatment record, the Veteran 
reported severe neck pain to the left side.  The assessment 
was an acute muscle sprain.

In a June 1995 service treatment record, the Veteran reported 
having neck pain.  Upon physical examination, the neck 
displayed full active and passive ranges of motion.  The 
assessment was questionable brachial (plexus) neuropathy vs. 
psychosomatic symptoms.  

In a subsequent June 1995 service medical examination report, 
the examiner noted no abnormalities regarding the Veteran's 
spine and musculoskeletal system. 
In a July 1995 service treatment record, the Veteran reported 
neck pain with numbness of his arm and hand.  Upon physical 
examination, the examiner noted cervical spine with 
tenderness over the first rib area, neurologically grossly 
intact.  The assessment was a cervicodorsal strain.  

In a January 2000 service discharge medical examination 
report, the examiner did not note an abnormality involving 
the Veteran's spine or musculoskeletal system.  However, in a 
contemporaneous report of his medical history, the Veteran 
stated that he had experienced low back pain after the 1992 
motor vehicle accident.  

In an August 2000 VA treatment record, the examiner diagnosed 
a cervical strain with radiculopathy.  

In an August 2001 private MRI report, the examiner diagnosed 
mild disc disease at the C5-6 and C6-7 levels.  No 
significant impingement on neural tissues was identified.

In an April 2003 VA treatment record, specifically an X-ray 
of the lumbar spine, the examiner found no acute findings.  

In an August 2003 private MRI report, the examiner noted 
reviewing the August 2001 MRI prior to writing his report.  
After examining both records, the examiner indicated that 
there was mild degenerative disc disease at the C5-6 level.  
There was also some spondylitic ridging to the right of 
midline at C6-7 with a spur that slightly encroached on the 
lateral recess and neural foramina, but apparently no 
significant compromise of the neural foramina and certainly 
no compromise of the spinal canal.  The examiner stated that 
the rest of the cervical MRI appeared negative with respect 
to any disc protrusion, spinal stenosis, or neural foraminal 
stenosis.  The spinal cord appeared intrinsically normal.  
The examiner opined that there had been little change since 
the August 2001 cervical spine MRI report.

In an October 2008 VA joints examination, the Veteran 
reportedly stated that he experienced "whiplash" in the 
1992 motor vehicle accident.  Otherwise, he could not recall 
any specific incident that caused him neck pain.  He reported 
being told, presumably by an examiner, that his left arm 
difficulty was due to a cervical spine disorder.  He stated 
that he was not experiencing neck pain at the present time.  
The Veteran also indicated that he filed a claim for service 
connection for a cervical spine disorder solely because he 
was trying to link that condition to his left-arm numbness.    

Regarding his lumbar spine disorder, the Veteran said that, 
in March 1990, he spent a day "haul[ing] paper."  The next 
morning, he found that he could not bend his back at all.  
After some bed rest and a back massage, his back loosened and 
he was able to go out that day.  He stated that, although his 
back had given him problems since that incident, he had not 
experienced anything as severe.  The Veteran stated that he 
would not get low back pain if he sat for two or more hours, 
if his muscles tightened, or if he fell from his bicycle.  He 
last experienced back problems six months prior to the 
examination.  His most lengthy flare-up of back pain occurred 
in about 2002 or 2003, and lasted two weeks.  The Veteran 
indicated having constant back pain with flare-ups about 
three times per month.  

Reviewing MRI reports of the cervical spine, taken the same 
day as the examination, the examiner noted that the Veteran 
had straightening of the normal cervical lordosis, possibly 
related to spasm; endplate sclerosis with loss of disc height 
at C6-C7; mild neural foraminal stenosis at C6-C7 with more 
moderate stenosis on the left; and no acute fractures or 
subluxation.  The examiner diagnosed a minor abnormality of 
the cervical spine, consisting of degenerative changes.  
Reviewing contemporaneous MRI reports of the lumbar spine, 
the examiner found the spine to unremarkable.  

After physical examination, the examiner diagnosed mild 
degenerative disc disease of the cervical spine and a lumbar 
strain.  After a review of the evidence, including all the 
evidence in the claims file, the examiner stated that the 
Veteran's current mild degenerative disc disease of the 
cervical spine and lumbar strain were less likely as not 
(less than 50/50 probability) caused by or a result of any 
incident occurring during service.  In explaining her 
rationale, the examiner stated that the Veteran really was 
not complaining of any neck pain at present and indicated 
that he only filed for service connection for his cervical 
spine because he was trying to link it to his left arm 
numbness.  The examiner noted that the service treatment 
records included some references to neck pain after the 1992 
motor vehicle accident.  However, the examiner indicated 
that, in her opinion, the Veteran's current mild degenerative 
disc disease was consistent with the Veteran's current age 
and that he longer displayed any symptoms of "whiplash."  
Regarding the Veteran's low back disorder, the examiner noted 
that the service treatment records did not reflect a lumbar 
strain disorder and the Veteran did not complain of any low 
back pain at the time of the motor vehicle accident.  

b.  Law and Regulations.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  "In the line of duty" means any injury 
incurred or aggravated during a period of active military 
service, unless such injury was the result of the Veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, was the result of the Veteran's abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301.

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of a chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

c.  Analysis.  The Board finds that the preponderance of the 
evidence is against the Veteran's claims for service 
connection for degenerative disc disease of the cervical 
spine and a low back disability.  

The Board notes that the service treatment records include a 
single instance of treatment for low back pain in October 
1998 and, at the time, the examiner found the Veteran's low 
back to be normal on physical examination.  Subsequently 
dated service treatment records do not show evaluation or 
treatment for a back disorder.  The Veteran sought treatment 
for neck pain on a few occasions following a motor vehicle 
accident in February 1992.  However, following a July 1995 
evaluation for neck pain, the service treatment records do 
not reveal any findings relating to a neck or cervical spine 
disorder.  Additionally, the Veteran's January 2000 service 
discharge medical examination was negative for any abnormal 
findings relating to a neck or back disorder.  

The Board notes that, in an August 2000 VA treatment record, 
an examiner diagnosed a cervical strain with radiculopathy.  
However, subsequently dated treatment records, including MRIs 
of the Veteran's cervical spine, did not verify the August 
2000 diagnosis.  While abnormal radiographic findings were 
reported, the evidence indicates the Veteran's current 
degenerative disc disease of the cervical spine was not 
diagnosed until August 2001.  There is no X-ray evidence of 
arthritis within one year of service.  Accordingly, service 
connection for arthritis of the cervical spine on a 
presumptive basis is not warranted.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As for the 
Veteran's low back disorder, there is no post-service medical 
evidence of a low back disability until October 2008, over 
eight years after the Veteran's discharge from service.  The 
Board notes that the passage of time between the Veteran's 
in-service complaint of back pain and the initial diagnosis 
for a lumbar strain weighs against the Veteran's claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The only medical evidence of record containing a competent 
opinion regarding whether the Veteran's degenerative disc 
disease of the cervical spine and lumbar strain were causally 
linked to any incident of or finding recorded during service 
is contained in the October 2008 VA medical examination.  In 
her report, the examiner noted that she reviewed the case 
file prior to authoring her opinion and listed all the 
relevant service treatment records.  After a physical 
examination and a review of contemporaneous MRI images, the 
examiner concluded that it was not at least as likely as not 
that the Veteran's cervical and low back disorders were 
related to service.  In her report, she noted that the 
Veteran's current mild degenerative disc disease of the 
cervical spine was consistent with normal aging and not 
likely the product of "whiplash" caused by the 1992 motor 
vehicle accident.  Regarding the lumbar strain, the examiner 
noted that the service treatment records did not reflect a 
low back disability.  Noting the thoroughness of the October 
2008 examination, the review of the claims file, and the 
rationale provided, the Board finds the examiner's opinion to 
be of substantial probative value in the matter of whether 
the Veteran's degenerative disc disease of the cervical spine 
and lumbar strain are related to any incident of or finding 
recorded during service.  See Prejean v. West, 13 Vet. 444, 
448 (2000); Nieves-Rodriquez v. Peake, 22 Vet. App. 295 
(2008).  As there is no competent medical opinion of record 
to refute the VA examiner's conclusions, the Board must 
conclude that the preponderance of the evidence is against a 
nexus between the Veteran's service and his cervical spine 
disability or low back disorder. 
The Board also has considered the Veteran's assertions that 
he incurred cervical spine and low back disorders due to 
injuries during service.  However, he has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to the 
etiology of his cervical spine and back disabilities.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board has also considered the Veteran's statements 
relating to recurrent neck and back pain during service and 
thereafter.  There is also medical evidence to show 
intermittent neck pain during this time.  However, given the 
nature of the disorders at issue, such evidence of continuity 
of symptomatology (38 C.F.R. § 3.303) is not enough to 
support a grant of service connection for either disability 
where the only competent opinion addressing the contended 
causal relationships weighs against the claims.  

Doctrine of Reasonable Doubt.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claims for service connection for cervical spine and low 
back disorders.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
applicable and the Veteran's appeal must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).










ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for a chronic low back 
disability, to include a lumbar strain is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


